Exhibit 10.2 - Termination Letter HISPÁNICA INTERNATIONAL DELIGHTS OF AMERICA October 3, 2013 GRAN NEVADA Beverage, Inc. Olympic Beverage, LLC 6402 Bardu Ave Springfield, VA 22152 Jose Fidel Cabrera Escobar Principle This letter is to inform you that our Board of Directors has elected to terminate the Licensing Agreement with GRAN NEVADA Beverage, Inc. (GN) due to the fact that you will not provide our company with the additional information we requested. We understand your position and we hope to find common ground in other opportunities in the near future. We wish you and your organization well and we look forward to working together in a different capacity in the near future. Your acknowledgment below will confirm the dissolution of our previous agreement. HISPANICA INTERNATIONAL DELIGHTS of AMERICA, Inc. By:/s/ Fernando O. Leonzo Fernando “Oswaldo” Leonzo, Chairman & CEO We agree to the terms specified above. Olympic Beverage, LLC on behalf of GRAN NEVADA Beverage, Inc. By: /s/ Jose Fidel Cabrera Escobar Jose Fidel Cabrera Escobar
